NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                  United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                   Argued September 27, 2013
                                    Decided October 4, 2013

                                                Before

                               DIANE P. WOOD, Chief Judge

                               WILLIAM J. BAUER, Circuit Judge

                               FRANK H. EASTERBROOK, Circuit Judge

No. 12‐3735

SALVADOR GARCIA,                                         Appeal from the United States District
                         Plaintiff‐Appellant,            Court  for  the  Northern  District  of
                                                         Illinois, Eastern Division.
       v.
                                                         No. 10 C 3277
CITY OF CHICAGO,
                        Defendant‐Appellee.              Rebecca R. Pallmeyer, 
                                                         Judge.

                                             O R D E R

    Salvador  Garcia  was  an  auditor  in  the  Tax  Division  of  Chicago’s  Department  of
Revenue for seven years. After he was fired in May 2010, Garcia—who is of Mexican‐
American  descent  and  was  then  42  years  old—filed  suit,  alleging  that  throughout  his
employment he was subject to national‐origin discrimination and retaliation in violation
of  Title  VII,  42  U.S.C.  §  2000e,  et  seq.,  and  age  discrimination  in  violation  of  the  Age
Discrimination in Employment Act, 29 U.S.C. § 623. The district court granted summary
judgment for the City on all claims. We affirm.
No. 12‐3735                                                                                   Page 2

    Because this case comes to us on summary judgment, we review the district court’s
determination de novo, construing all facts in the light most favorable to Garcia. Akande v.
Grounds, 555 F.3d 586, 589 (7th Cir. 2009). Summary judgment is appropriate when “there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).

        Garcia was hired by the Tax Division for the position of Auditor I in April 2003.
Though  he  received  mostly  positive  work  reviews  during  his  first  two  years  and  was
eventually  promoted  to  Auditor  II,  his  performance  records  reflect  a  stark  change
beginning in 2005. From that time onward, Garcia was rated as less than “good” in at least
one evaluation category on all but one of his performance reviews. As a result, he was
placed on “performance improvement plans” every six months by a series of supervisors.
Use of the plans reflected the Division’s judgment that Garcia’s performance was deficient
in areas such as accurately computing tax liability, complying with Tax Division policies
and  procedures,  and  improving  his  attitude  or  teamwork.  His  relationships  with  his
supervisors soured, and he was subject to escalating measures of work‐related discipline,
including five written reprimands. In 2009, he was given a one‐day suspension for failing
to attend a meeting that had been called to discuss why he had not received a promotion
and for misleading superiors about why he did not attend. That same year, he also received 
a  three‐day  suspension  for  allowing  a  tax‐collection  deadline  to  lapse  and  a  15‐day
suspension for abusive and threatening behavior toward his supervisor. The downward
spiral  continued  in  2010,  when  Garcia  was  issued  a  29‐day  suspension  for  displaying
“hostile,  abusive,  threatening,  and  intimidating”  behavior  toward  co‐workers.  In  the
second half of 2009, he received the lowest possible rating on his performance review after
completing none of his assigned tax assessments; he was fired on May 5, 2010.

    Garcia does not deny that he received these performance reviews and was subject to
repeated  employee  discipline.  Notwithstanding  his  record,  he  insists  that  his  adverse
treatment  was  the  product  of  discrimination.  To  prove  this,  he  points  not  only  to  his 
suspensions  and  his  ultimate  loss  of  his  job,  but  also  to  the  Division’s  decision  not  to
promote him to Auditor III on the three or four occasions when he applied—actions that
he believes can be explained only by discrimination. Finally, he asserts that, upon returning
from his 29‐day suspension in early 2010, he found an envelope containing a copy of a
charge  of  national‐origin  and  age  discrimination  that  he  had  filed  with  the  Illinois
Department of Human Rights. Suspiciously, he thought, the envelope had been opened
and  stapled  shut  by  an  unknown  person.  He  contended  that  this  indicated  that  his
supervisors knew about his complaint and that it led to retaliation against him. 

   At oral argument, Garcia conceded that he waived his age discrimination claim by
No. 12‐3735                                                                                   Page 3

failing  to  pursue  it  on  appeal,  and  so  we  focus  our  review  on  his  national‐origin
discrimination and retaliation claims under Title VII. Two methods to prove such claims
are  generally  available  to  plaintiffs.  The  first  is  the  “direct  method,”  which  requires  a
plaintiff to show that an adverse employment action was taken against him because of
intentional discrimination, using either direct or circumstantial evidence. See, e.g., Atanus
v.  Perry,  520  F.3d  662,  672  (7th  Cir.  2008).  Alternatively,  a  plaintiff  may  prove
discrimination using the “indirect method,” which requires him to present evidence that:
(1) he belongs to a protected class; (2) he performed his job according to his employer’s
legitimate expectations; (3) he suffered an adverse employment action, and (4) similarly
situated  employees  outside  the  protected  class  were  treated  more  favorably  by  the
employer. Id. at 672‐73.

    The  fatal  problem  for  Garcia  under  either  method  is  that  the  undisputed  evidence
shows that his job performance did not conform to his employer’s legitimate expectations,
and he has offered no evidence to show that his discipline was pretextual or applied in a
discriminatory manner. See Peele v. Country Mut. Ins. Co., 288 F.3d 319, 327‐29 (7th Cir.
2002).  Garcia  admitted  in  his  deposition  that  he  was  never  subject  to  any  overt
discrimination or disparaging comments by his superiors. He recounted one vague incident
of  hearing  a  co‐worker  say  “bean  something,”  but  said  that  it  was  “not  really
discrimination” and was not able to give any further details about the incident, including
who made the comment. Besides that, Garcia offers little more than basic denials that his
alleged misconduct took place and bare allegations that his adverse treatment was based
on  his  national  origin.  At  the  summary  judgment  stage,  this  is  not  enough  to  create  a
genuine dispute of material fact.

    Garcia’s retaliation claim is similarly deficient. Taken in the light most favorable to
Garcia, the facts could lead a reasonable trier of fact to conclude that a co‐worker opened
the envelope containing the charge he filed with the Illinois Department of Human Rights
and read its contents. Garcia has presented no evidence, however, that this action was
taken by a supervisor or someone otherwise able to subject Garcia to retaliation. Even if he
had, a bare allegation of knowledge by a superior that Garcia had taken protected action
would be insufficient to show retaliation. See Johnson v. Sullivan, 945 F.2d 976, 981 (7th Cir.
1991). But this is all Garcia has—allegations that he filed a charge of which his employer
was aware, and that he suffered adverse employment action. In the absence of evidence
that would permit a trier of fact to connect the dots, summary judgment was appropriate.

                                                                                         AFFIRMED.